Citation Nr: 0906385	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-05 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to an increased disability rating for 
service-connected displaced coccyx with right sacroiliac 
arthritis, currently evaluated 10 percent disabling.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for rhinosinusitis.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for gastritis.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Esq.
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1972 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The issues of entitlement to an increased disability rating 
for service-connected displaced coccyx with right sacroiliac 
arthritis as well as entitlement to service connection for 
COPD, rhinosinusitis, right knee disability and gastritis are 
being remanded to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.  The Veteran will be informed if 
further action on his part is required.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed lumbar spine disability and his military 
service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by the Veteran's military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a lumbar spine 
disability.

The Veteran seeks entitlement to service connection for a 
lumbar spine disability, which he contends was incurred in 
military service.  As is discussed elsewhere in this 
decision, the issues of entitlement to an increased rating 
for service-connected displaced coccyx with right sacroiliac 
arthritis as well as entitlement to service connection for 
COPD, chronic rhinosinusitis, a right knee disability, and 
gastritis are being remanded for additional development.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render its decision 
as to this issue.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a VCAA 
letter dated May 2006.  The letter indicated that in order 
for service connection to be granted there must be evidence 
of an injury in military service or a disease that began in 
or was made worse during military service, or that there was 
an event in service that caused an injury or disease; 
a current physical or mental disability shown by medical 
evidence; and a relationship between the disability and an 
injury, disease, or event in military service.  

The RO informed the Veteran of VA's duty to assist him in the 
development of his claim in the May 2006 VCAA letter.  
Specifically, the Veteran was informed that VA would assist 
him in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the Veteran that 
VA would make reasonable efforts to request such records.  
The Veteran was also advised in the letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claim.  

The May 2006 letter emphasized:  "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The letter specifically requested, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. 
§ 3.159(b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the May 
2006 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Veteran is represented by an attorney, who has raised no 
concerns over notice.  See Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) [holding that an appellant's representation 
by counsel "is a factor that must be considered when 
determining whether that appellant has been prejudiced by any 
notice error"].
Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his lumbar spine disability claim 
and there is no reasonable possibility that further 
assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes service treatment 
records, as well as private and VA treatment records.  
Additionally, the Veteran was afforded a VA examination in 
July 2006.

[The Board notes that the Veteran was afforded a VA 
examination in June 2006 as to his claim of entitlement to 
service connection for gastritis.  The June 2006 VA examiner 
documented the Veteran's suggestion that there may be 
outstanding private treatment records.  The Veteran has 
specifically indicated that the missing private treatment 
records pertain to his claim of entitlement to service 
connection for gastritis, not the lumbar spine claim.  

The Board observes that all due process concerns have been 
satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  He has retained the services of an attorney.  
He has declined the option of testifying at a personal 
hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

Analysis

The Veteran asserts entitlement to service connection for a 
lumbar spine disability, which he contends was incurred 
during his active military service.

The Veteran has specifically raised the matter of his 
entitlement to service connection for a lumbar spine 
disability on a direct basis.  See the Veteran's claim dated 
April 2006; notice of disagreement dated September 2006; and 
VA Form 9 dated February 2007.  There is nothing in the 
Veteran's presentation, or elsewhere in the record, which 
leads the Board to believe that service connection on a 
secondary basis is contemplated.  

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court 
concluded that the Board is not required to sua sponte raise 
and reject "all possible" theories of entitlement in order to 
render a valid opinion.  While the Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process, the Board is 
not required to assume the impossible task of inventing and 
rejecting every conceivable argument in order to produce a 
valid decision.  Thus, the Board will consider the Veteran's 
claim on a direct basis only.

Initial matter - additionally received evidence

While appellate action was pending, the Board received 
additional private treatment records, which were submitted by 
the Veteran in September 2007.  These treatment records 
[dated in 2006] are from Dr. S.L.H. and pertain primarily to 
the symptomatology surrounding the Veteran's service-
connected sacroiliac arthritis and his claimed lumbar spine 
disability.  

Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a 
written waiver of evidence submitted directly to the Board, 
or otherwise the new evidence along with the claims file must 
be referred back to the RO for consideration.  However, 
section 20.1304(c) requires that such evidence must be 
'pertinent' to the claim.  

As to the issue of service connection for lumbar spine 
disability, the Board finds that the newly submitted private 
treatment records are largely redundant of evidence already 
of record and are therefore not "pertinent."  Specifically, 
it is undisputed that a current lumbar spine disability 
exists.  As will be discussed in further detail below, the 
crucial question to be determined by the Board is that of 
medical nexus between the Veteran's current lumbar spine 
disability and his military service.  
On that key point, the newly submitted private treatment 
records shed no new light.  Accordingly, no waiver is 
required.

Discussion

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

With respect to Hickson element (1), current disability, it 
is undisputed that the Veteran has been diagnosed with 
degenerative disc disease of the lumbar spine.  See, e.g., 
the July 2006 VA examination report.  

With regard to Hickson element (2), in-service incurrence of 
disease or injury, service treatment records show that the 
Veteran suffered from a lumbar strain in December 1973 and he 
complained of low back pain in September 1974.  Although the 
November 1975 separation examination did not document any 
back abnormalities, the Board finds that Hickson element (2) 
is arguably satisfied.  

However, that the record does not reflect medical evidence of 
arthritis or other degenerative disease during the one-year 
presumptive period after separation from service.  The 
earliest diagnosis was made based on X-rays conducted in July 
2005, which was thirty years after the Veteran's discharge 
from military service.  Therefore, the presumption set forth 
in 38 C.F.R. §§ 3.307, 3.309(a) is inapplicable to the 
Veteran's lumbar spine disability claim.  

As to crucial Hickson element (3), medical nexus, the Board 
has carefully evaluated the evidence and, for reasons stated 
immediately below, finds that a preponderance of the 
competent medical evidence of record supports a conclusion 
that the Veteran's current lumbar spine disability is not 
related to his military service.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals 
for the Federal Circuit and the Court have specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in 
evaluating the probative value of competent medical evidence, 
the Court has stated in pertinent part:  "The probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches...As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

There is of record a medical opinion which arguably relates 
the Veteran's current lumbar disability to his military 
service.  In a February 2006 letter, Dr. S.L.H. concluded, 
"I have reviewed his military medical records.  It is my 
medical opinion that his current conditions are a result of 
injuries and problems that he experienced while he was in the 
service.  His medical records were reviewed and I do feel 
that his current medical problems were aggravated if not 
fully caused by problems he experienced while he was in 
military service and on active duty . . ."

Crucially, Dr. S.L.H. did not provide any specific rationale 
or basis for his opinion.  In particular, Dr. S.L.H. failed 
to distinguish between sacroiliac joint arthritis (for which 
service connection has been granted) and the currently 
claimed lumbar spine disability.  Crucially, Dr. S.L.H. 
failed to address the thirty year gap between the Veteran's 
in-service low back pain and his 2005 lumbar spine diagnosis.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim].  

The Board attaches far greater great weight of probative 
value to the opinion of the July 2006 VA examiner.  
Specifically, the VA examiner concluded, "[a]lthough [the 
Veteran] does show evidence of moderate degenerative dis[c] 
disease of the L1-L2, L2-L3, and L3-L4 regions, these areas 
do not corroborate with his medical history.  Therefore, the 
degeneration in that region in my orthopedic opinion is more 
likely a result of normal progression of age."  [The Veteran 
is 55 years of age.]  

The VA examiner also differentiated the cause of the 
currently claimed lumbar spine disability (age) from that of 
the Veteran's service-connected displaced coccyx with right 
sacroiliac arthritis (in-service injury).  In particular, the 
examiner stated that "the tenderness that [the Veteran] has 
over the right [sacroiliac] joint as well as the coccyodynia 
is, in my opinion, consistent with the injuries he sustained 
while in service."  

The July 2006 VA examination report appears to have been 
based upon thorough review of the record, comprehensive 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history and current medical conditions.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion"].  Additionally, the July 
2006 VA medical opinion appears to be consistent with the 
Veteran's medical history, which shows that the Veteran was 
not diagnosed with degenerative disc disease or lumbar 
spondylosis in military service or for decades thereafter.  

To the extent that the Veteran or his attorney is contending 
that the currently diagnosed lumbar spine disability is 
related to his military service, it is now well-established 
that laypersons without medical training, such as the Veteran 
and his attorney, are not competent to comment on medical 
matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
[lay persons without medical training are not competent to 
comment on medical matters such as diagnosis and etiology]; 
see also 38 C.F.R. § 3.159(a)(1) (2008) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements are 
not competent medical evidence and are, therefore, not 
probative evidence of medical nexus.

In short, the Board finds that the medical evidence in favor 
of the Veteran's claim is outweighed by the competent medical 
evidence of record; specifically the July 2006 VA examination 
report.

To the extent that the Veteran is contending that he has had 
lumbar spine problems continually since service, the Board is 
aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-121 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

Specifically, as was indicated above, the Veteran was 
diagnosed with lumbar spondylosis in July 2005.  There is, 
therefore, no competent medical evidence that the Veteran was 
diagnosed with or treated for a lumbar spine disability for 
decades after his December 1975 separation from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of the claimed condition].  

Rather, private treatment records dated December 1997 show 
that the Veteran complained of hip pain and coccyx 
discomfort, but specifically indicated that he did not suffer 
from any low back or lumbar pain.  See the private treatment 
record of Dr. S.L.H. dated December 1997.  As was noted 
above, service connection has been granted for residuals of a 
coccyx injury with sacroiliac arthritis.  Continuity of 
lumbar spine symptomatology after service is therefore not 
demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a lumbar spine disability.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to service connection for lumbar spine disability 
is denied.


REMAND

For reasons expressed immediately below, the Board finds that 
the remaining issues must be remanded for additional 
evidentiary development.  



2.  Entitlement to an increased disability rating for 
service-connected displaced coccyx with right sacroiliac 
arthritis, in excess of 10 percent.

In a private treatment record dated November 2006, the 
Veteran's physician, Dr. S.L.H., reported that the Veteran 
saw another private physician regarding his low back pain.  
No treatment records from Dr. M. have been associated with 
the Veteran's VA claims file.  The Board believes that this 
evidence, if located, may be pertinent with respect to the 
issue of entitlement to an increased rating for the service-
connected displaced coccyx with right sacroiliac arthritis 
currently on appeal.  

The Veteran, through his attorney, has asserted that he is 
entitled to separate disability rating for his coccyx joint 
arthritis under Diagnostic Code 5010.  See VA Form 9 dated 
April 2007.  The private treatment records contained in the 
claims file do not differentiate between the Veteran's coccyx 
and sacroiliac arthritis symptomatology.  Although, the July 
2006 VA examiner diagnosed the Veteran with coccyodynia and 
right sacroiliac arthritis, he did not indicate whether there 
was separate or combined symptomatology associated with these 
disabilities.  There is, therefore, insufficient medical 
evidence as to whether the Veteran's displaced coccyx is 
manifested by symptomatology which can be differentiated from 
that associated with his right sacroiliac arthritis.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the Board 
is precluded from differentiating between symptomatology in 
the absence of medical evidence which does so].

Accordingly, this case presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions must be 
addressed by an appropriately qualified medical professional.  
A medical opinion is therefore necessary.  



3.  Entitlement to service connection for COPD.

4.  Entitlement to service connection for rhinosinusitis.

As previously noted, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus between the first two elements.  See 
Hickson, supra.  

With respect to Hickson element (1), the Veteran is currently 
diagnosed with COPD and chronic rhinosinusitis.  See letter 
from Dr. S.L.H. dated August 2006.  As to Hickson element 
(2), in-service disease or injury, service treatment records 
demonstrate diagnoses of mild pharynginitis in August 1973, 
an upper respiratory infection with cough in February 1975, 
and viral syndrome in May 1975.  Although the Board notes 
that the Veteran was not diagnosed with COPD or 
rhinosinusitis in service, for the limited purpose of this 
remand, Hickson element (2) has arguably been met.

With respect to Hickson element (3), medical nexus, this case 
presents certain medical questions which cannot be answered 
by the Board.  See Colvin, supra.  These questions concern 
whether the Veteran's COPD and/or chronic rhinosinusitis were 
incurred in or aggravated by his military service.  These 
questions must be addressed by an appropriately qualified 
medical professional.    

5.  Entitlement to service connection for right knee 
disability.

With respect to Hickson element (1), private treatment 
records demonstrate that the Veteran is currently diagnosed 
with degenerative joint disease of the right knee.  See 
letter from Dr. S.L.H. dated February 2006.  As such, element 
(1) is satisfied.
As to Hickson element (2), a February 1973 service treatment 
record documented a complaint of bilateral knee pain.  
Accordingly, element (2) is satisfied for the limited purpose 
of this remand.  

With regard to Hickson element (3), medical nexus, this case 
presents a medical question which cannot be answered by the 
Board.  See Colvin, supra.  A medical opinion is therefore 
necessary.    

6.  Entitlement to service connection for gastritis.

Private treatment records

The Veteran has submitted private treatment records dated 
from 1997 to 2006, which have been associated with his claims 
folder.  In June 2006, the Veteran was afforded a VA 
examination as to his claimed chronic gastritis.  Notably, 
the June 2006 VA examiner documented the Veteran's assertion 
that believes "his private physician may have some records 
about stomach problems going back over the years."  Such 
medical treatment records are potentially relevant.  
Accordingly, any and all private treatment records dated 
prior to 1997 pertaining to the Veteran should be obtained 
and associated with the VA claims folder.

In a February 2006 letter, Dr. S.L.H. indicated that the 
Veteran has a diagnosis of "gastritis."  Notably, Dr. 
S.L.H. did not indicate whether this is chronic gastritis.  
Moreover, the June 2006 VA examiner indicated that the 
Veteran's appropriate diagnosis was dyspepsia.  

In short, there is now of record conflicting and inadequately 
explained medical evidence as to whether or not chronic 
gastritis exists.  

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the Veteran and 
request that he identify any relevant 
recent medical examination and 
treatment records pertaining to his 
claimed disabilities. VBA should take 
appropriate steps to secure any medical 
treatment records so identified and 
associate them with the Veteran's VA 
claims folder.

2.	VBA should arrange for the Veteran 
to be examined in order to 
determine the severity of the 
service-connected displaced coccyx 
with right sacroiliac arthritis.   
In assessing the Veteran's service-
connected disability, the examiner 
should specifically indicate:  (1) 
whether the symptomatology 
associated with the displaced 
coccyx can be differentiated from 
that associated with his right 
sacroiliac arthritis; (2) whether 
any radiculopathy or sciatica is 
due to the displaced coccyx with 
right sacroiliac arthritis; and (3) 
whether there is any functional 
loss due to pain or any additional 
functional loss due to weakness, 
fatigability, incoordination, or 
pain on movement as a result of the 
service-connected displaced coccyx 
with right sacroiliac arthritis.  A 
report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder. 

3.	VBA should arrange for a physician 
to review the Veteran's VA claims 
file and provide opinions as to 
whether it is at least as likely as 
not that the Veteran's COPD, 
chronic rhinosinusitis, and right 
knee disability were caused or 
aggravated by his military 
service.  If the reviewing 
physician determines that 
examination and/or diagnostic 
testing are necessary, this should 
be accomplished.  Reports of these 
examinations should be prepared and 
associated with the Veteran's VA 
claims file.



4.	VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims file and provide an 
opinion as to whether Veteran suffers 
from chronic gastritis, as opposed to 
episodes of acute gastritis or another 
gastrointestinal disability.  If 
chronic gastritis is diagnosed, the 
reviewing physician should opine as to 
whether it is as least as likely as not 
that it is related to the Veteran's 
military service, in particular 
diagnoses of acute gastritis in 
February and April 1975.  If the 
reviewing physician determines that 
examination and/or diagnostic testing 
are necessary, this should be 
accomplished.  A report should be 
prepared and associated with the 
Veteran's VA claims file

5.	After undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the Veteran's claim of 
entitlement to an increased 
disability rating for service-
connected displaced coccyx with 
right sacroiliac arthritis as well 
as his claims of entitlement to 
service connection for COPD, 
chronic rhinosinusitis, right knee 
disability, and gastritis.  If the 
benefits sought on appeal remain 
denied, VBA should provide the 
Veteran and his attorney with a 
supplemental statement of the case 
and allow an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise 
in order.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


